Citation Nr: 1506925	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO. 08-24 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for hypothyroidism.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1992 to January 1997.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran's claim was previously decided in an April 2014 Board decision.  In November 2014 a Joint Motion for Remand (JMR) vacated, in part, the Board's decision.  The issue of entitlement to a disability rating in excess of 30 percent for hypothyroidism is now back before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the record, the Board finds that additional development is necessary prior to adjudication of the Veteran's claim.

In January 2015 the Veteran submitted additional evidence in support of her claim for an increased rating.  Pursuant to VA regulations the Veteran also submitted a form requesting that her claim, including the new evidence, be remanded to the AOJ for review.  The Board notes that the AOJ has not yet reviewed this evidence.  As such, remand of the Veteran's claim is necessary.

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claim to the AOJ for review of the evidence received since the last SSOC.

2. Readjudicate the issue on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and her representative and return the appeal to the Board for review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




